FINAL EXECUTION COPY

 

PROMISSORY NOTE

 

$20,000,000

Phoenix, Arizona

 

Effective as of September 30, 2010

 

FOR VALUE RECEIVED, BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited
liability company ("Borrower") hereby unconditionally promises to pay to the
order of NATIONAL BANK OF ARIZONA, a national banking association ("Holder"), in
lawful money of the United States of America, in immediately available funds,
the principal sum of Twenty Million and No/100 Dollars ($20,000,000), together
with interest on the unpaid principal balance hereof, before and after maturity,
by acceleration or otherwise, at the rates hereinafter provided, together with
attorney's fees and other costs of collection, as more fully provided below.

This Promissory Note (this "Note") is executed pursuant to a Loan and Security
Agreement dated as of even date herewith between Borrower and Holder (together
with any and all amendments, supplements and restatements thereof, the "Loan
Agreement") and evidences the Advance under a nonrevolving receivables loan (the
"Loan"). This Note also evidences Borrower's obligation to repay, with interest,
all additional monies advanced or expended from time to time by Holder to or for
the account of Borrower or otherwise added to the principal balance of this
Note, as provided in the Loan Agreement, whether or not the principal amount
shall thereby exceed the principal amount stated above.

Section 1

Definitions

As used herein, the term "Holder" shall mean Holder and any subsequent holder of
this Note, whichever is applicable from time to time.

Initially capitalized terms used herein without definition shall have the
meanings set forth in the Loan Agreement.

Section 2

Interest

(a)        Except as otherwise provided herein, interest shall be computed and
shall accrue at a rate per annum equal to the Basic Interest Rate.

(b)        Basic Interest is computed on a 365/360 basis; that is, Basic
Interest shall be computed by applying the ratio of the annual interest rate
over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days during the calendar month that the
principal balance is outstanding.

(c)        The contracted-for rate of interest of the Loan, without limitation,
consists of the following: (i) the Basic Interest Rate, calculated and applied
to the outstanding principal balance of this Note in accordance with the
provisions of this Note and the Loan Agreement; (ii) the Default Rate,
calculated and applied to the amounts due under this Note in accordance with the
provisions of this Note and Loan Agreement; (iii) the Loan Fee; (iv) any
prepayment premium or penalty and (v) all Additional Sums (as hereinafter
defined), if any. Borrower agrees to pay an effective contracted-for rate of
interest that is the sum of the above-referenced elements.



6284.98.499767.5

9/28/2010

--------------------------------------------------------------------------------



(d)        All fees, charges, goods, things in action or any other sums or
things of value (other than amounts described in the immediate previous
paragraph), paid or payable by Borrower (collectively, the "Additional Sums"),
whether pursuant to this Note, the Loan Agreement or the other Loan Documents or
any other documents or instruments in any way pertaining to this lending
transaction, or otherwise with respect to this lending transaction, that under
any applicable law may be deemed to be interest with respect to this lending
transaction, for the purpose of any applicable law that may limit the maximum
amount of interest to be charged with respect to this lending transaction, is
payable by Borrower as, and is deemed to be, additional interest, and for such
purposes only, the agreed upon and "contracted-for rate of interest" of this
lending transaction is deemed to be increased by the rate of interest resulting
from the inclusion of the Additional Sums.

Section 3

Principal and Interest Payments

(a)       Borrower shall make the principal and interest payments required by
Section 2.7(a) and by Section 2.7(b) of the Loan Agreement, as those sections
are amended from time to time.

(b)       If any payment of interest or principal to be made by Borrower shall
become due on a day other than a Business Day, such payment will be made on the
next succeeding Business Day and such extension of time shall be included in
computing any interest with respect to such payment.

Section 4

Maturity Date

The unpaid principal balance hereof, together with all unpaid interest accrued
thereon, and all other amounts payable by Borrower under the terms of the Loan
Documents shall be due and payable on the Maturity Date. If the Maturity Date
should fall on a day other than a Business Day, payment of the outstanding
principal and all unpaid interest due under the terms hereof shall be made on
the next succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment.

Section 5

Prepayment

Borrower shall have the option to prepay the Loan in full or in part as provided
in the Loan Agreement.

Section 6

Manner of Payment

Principal and interest are payable in lawful money of the United States of
America. Payments shall be made in the manner prescribed in Section 2.6(a) and
Section 2.7(a) of the Loan Agreement, as that section is amended from time to
time.

Section 7

Applications of Payments; Late Charges; Dishonored Item Fee

(a)       Payments received by Holder pursuant to the terms hereof shall be
applied in the manner required by Section 2.10 of the Loan Agreement, as that
section is amended from time to time.

 

2

6284.98.499767.5

9/28/2010

--------------------------------------------------------------------------------



(b)       If any installment of interest and/or the payment of principal is not
received by Holder within ten (10) days after the due date thereof, then in
addition to the remedies conferred upon Holder pursuant to Article 7 of the Loan
Agreement (as that article is amended from time to time) and the other Loan
Documents, the Holder may elect to assess a late charge in the amount of 5% of
the amount of the installment due and unpaid, as provided in the Loan Agreement.
Notwithstanding the foregoing, no such late charge shall be imposed upon a
payment to repay the Loan upon the Maturity Date or upon acceleration of the
Loan.

Section 8

Remedies

Upon the occurrence and continuance of an Event of Default, subject to any
applicable cure rights, without demand or notice, Holder shall have the option
to declare the entire balance of principal together with all accrued interest
thereon immediately due and payable and to exercise all rights and remedies
available to it under the Loan Agreement and all other Loan Documents. Upon the
occurrence of an Event of Default, subject to any applicable cure rights (and so
long as such Event of Default shall continue), the entire balance of principal
together with all accrued interest thereon shall bear interest at the Default
Rate. No delay or omission on the part of Holder hereof in exercising any right
under this Note or under any of the Loan Documents shall operate as a waiver of
such right. The application of the Default Rate shall not be interpreted or
deemed to extend any cure period set forth in any Loan Document or otherwise
limit in any way any of Holder's remedies hereunder or thereunder.

Section 9

Waiver

Borrower hereby waives diligence, presentment, protest and demand, notice of
protest, dishonor and nonpayment of this Note and expressly agrees that, without
in any way affecting the liability of Borrower hereunder, Holder may extend the
Maturity Date or the time for payment of any installment due hereunder, accept
security, release any party liable hereunder and release any security hereafter
securing this Note. Borrower further waives, to the full extent permitted by
law, the right to plead any and all statutes of limitation as a defense to any
demand on this Note, any other Loan Document or on any security agreement or
other agreement now or hereafter securing this Note.

Section 10

Attorneys' Fees

If this Note is not paid when due or if any Event of Default occurs, subject to
any applicable cure rights, Borrower promises to pay all costs of enforcement
and collection, including, but not limited to, Holder's reasonable attorneys'
fees, whether or not any action or proceeding is brought to enforce the
provisions hereof, including, without limitation, any action or proceeding in
connection with any bankruptcy, insolvency, liquidation, reorganization,
moratorium or other similar proceeding and whether incurred in a third party
action or in an action to enforce this Note.

Section 11

Severability

Every provision of this Note is intended to be severable. In the event any term
or provision hereof is declared by a court of competent jurisdiction to be
illegal or invalid for any

 

3

6284.98.499767.5

9/28/2010

--------------------------------------------------------------------------------



reason whatsoever, such illegality or invalidity shall not affect the balance of
the terms and provisions hereof, which terms and provisions shall remain binding
and enforceable.

Section 12

Interest Rate Limitation

The provisions of this Note, the Loan Agreement and the other Loan Documents are
hereby expressly limited so that in no contingency or event whatever shall the
amount paid or agreed to be paid to Holder for the use, forbearance or detention
of the sums evidenced by this Note exceed the maximum amount permissible under
the Applicable Usury Law. If from any circumstance whatever the performance or
fulfillment of any provision of this Note, the Loan Agreement or of any other
Loan Document should involve or purport to require any payment in excess of the
limit prescribed by law, then the obligation to be performed or fulfilled is
hereby reduced to the limit of such validity. In addition, if, from any
circumstance whatever, Holder should ever receive as interest an amount which
would exceed the highest lawful rate under the Applicable Usury Law, then the
amount which would be excessive interest shall be applied as an optional
reduction of principal (or, at Holder's option, be paid over to Borrower), and
will not be counted as interest.

Section 13

Security

Payment of this Note is secured by, inter alia, the Collateral.

Section 14

Lien and Right of Setoff

Borrower hereby grants to Holder a lien and right of setoff for all Borrower's
liabilities arising under this Note upon and against Borrower's deposits
(whether checking, savings, or some other account), credits and property now or
hereafter in the possession or control of Holder or in transit to Holder,
including all accounts Borrower holds jointly with someone else with Holder and
all accounts Borrower may open in the future with Holder but exclusive of any
IRA or Keogh accounts, or any trust accounts for which setoff would be
prohibited by law. To the extent permitted by applicable law, Holder may, at any
time during the occurrence and continuance of a payment Event of Default and
without notice, apply all or any part of said deposits, credits and property to
Borrower's liabilities and obligations under this Note.

Section 15

Forbearance

Borrower agrees that Holder may release, compromise, forbear with respect to,
waive, suspend, extend or renew any of the terms of the Loan Agreement or any of
the Loan Documents (and Borrower hereby waives any notice of any of the
foregoing), and that the Loan Agreement or any of the Loan Documents may be
amended, supplemented or modified by Holder and Borrower and that Holder may
resort to any guaranty or any collateral in such order and manner as it may
think fit, or accept the assignment, substitution, exchange or pledge of any
other collateral or guaranty in place of, or release for such consideration, as
it may require, all or any portion of any collateral or any guaranty, without in
any way affecting the validity of the lien over or other security interest in
the remainder of any such collateral (or the priority thereof), or any rights
that it may have with respect to any other guaranty.  Any action taken by Holder
pursuant to the foregoing shall in no way be construed as a waiver or release of
any right or

 

4

6284.98.499767.5

9/28/2010

--------------------------------------------------------------------------------



remedy of Holder, or of any Event of Default, or of any liability or obligation
of Borrower, under the Loan Agreement or any of the Loan Documents.

Section 16

Headings

Headings at the beginning of each numbered section of this Note are intended
solely for convenience and are not to be deemed or construed to be a part of
this Note.

Section 17

Time is of the Essence

Time is of the essence with respect to all obligations under this Note.

Section 18

Successors

All of the rights, privileges and obligations hereof shall inure to the benefit
of and shall be binding upon Holder and Borrower and any successors and
permitted assigns, if applicable.

Section 19

CHOICE OF LAW; JURISDICTION AND VENUE.

          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ARIZONA, THE PRIMARY PLACE OF BUSINESS OF THE ORIGINAL
HOLDER, WITHOUT GIVING EFFECTIVE TO ITS CONFLICTS OF LAW PRINCIPLES. BORROWER
ACKNOWLEDGES THAT THIS NOTE WAS SUBSTANTIALLY NEGOTIATED IN THE STATE OF
ARIZONA, THIS NOTE WAS DELIVERED BY BORROWER IN THE STATE OF ARIZONA AND
ACCEPTED BY HOLDER IN THE STATE OF ARIZONA AND THAT THERE ARE SUBSTANTIAL
CONTACTS BETWEEN THE PARTIES AND THE TRANSACTIONS CONTEMPLATED HEREIN AND THE
STATE OF ARIZONA. FOR PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS
NOTE, THE PARTIES HERETO HEREBY EXPRESSLY SUBMIT TO THE JURISDICTION OF ALL
FEDERAL AND STATE COURTS LOCATED IN THE STATE OF ARIZONA AND BORROWER CONSENTS
THAT IT MAY BE SERVED WITH ANY PROCESS OR PAPER BY REGISTERED MAIL OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ARIZONA IN ACCORDANCE WITH
APPLICABLE LAW. FURTHERMORE, BORROWER WAIVES AND AGREES NOT TO ASSERT IN ANY
SUCH ACTION, SUIT OR PROCEEDING THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM OR THAT VENUE OF THE ACTION, SUIT OR PROCEEDING IS
IMPROPER. NOTHING IN THIS SECTION SHALL LIMIT OR RESTRICT THE RIGHT OF HOLDER TO
COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS LOCATED IN THE STATES IN
WHICH THE COLLATERAL IS LOCATED TO THE EXTENT HOLDER DEEMS SUCH PROCEEDING
NECESSARY OR ADVISABLE TO EXERCISE REMEDIES AVAILABLE UNDER THIS NOTE.

          THIS NOTE SHALL BE INTERPRETED WITHOUT REGARD TO ANY RULE OR CANON OF
CONSTRUCTION WHICH INTERPRETS AGREEMENTS AGAINST THE DRAFTSMAN.

 

5

6284.98.499767.5

9/28/2010

--------------------------------------------------------------------------------



Section 20

DISPUTE RESOLUTION.

          This section contains a jury waiver, arbitration clause, and a class
action waiver. READ IT CAREFULLY.

(A)      JURY TRIAL WAIVER; CLASS ACTION WAIVER. AS PERMITTED BY APPLICABLE LAW,
EACH PARTY WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BEFORE A JURY IN CONNECTION
WITH ANY DISPUTE (AS "DISPUTE" IS HEREINAFTER DEFINED), AND DISPUTES SHALL BE
RESOLVED BY A JUDGE SITTING WITHOUT A JURY. IF A COURT DETERMINES THAT THIS
PROVISION IS NOT ENFORCEABLE FOR ANY REASON AND AT ANY TIME PRIOR TO TRIAL OF
THE DISPUTE, BUT NOT LATER THAN 30 DAYS AFTER ENTRY OF THE ORDER DETERMINING
THIS PROVISION IS UNENFORCEABLE, ANY PARTY SHALL BE ENTITLED TO MOVE THE COURT
FOR AN ORDER COMPELLING ARBITRATION AND STAYING OR DISMISSING SUCH LITIGATION
PENDING ARBITRATION ("ARBITRATION ORDER"). IF PERMITTED BY APPLICABLE LAW, EACH
PARTY ALSO WAIVES THE RIGHT TO LITIGATE IN COURT OR AN ARBITRATION PROCEEDING
ANY DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF A CLASS OR AS A
REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.

(B)      ARBITRATION. IF A CLAIM, DISPUTE, OR CONTROVERSY ARISES BETWEEN THE
PARTIES WITH RESPECT TO THIS NOTE OR ANY OTHER AGREEMENT OR BUSINESS
RELATIONSHIP BETWEEN ANY OF THE PARTIES WHETHER OR NOT RELATED TO THE SUBJECT
MATTER OF THIS NOTE (ALL OF THE FOREGOING, A "DISPUTE"), AND ONLY IF A JURY
TRIAL WAIVER IS NOT PERMITTED BY APPLICABLE LAW OR RULING BY A COURT, ANY OF THE
PARTIES MAY REQUIRE THAT THE DISPUTE BE RESOLVED BY BINDING ARBITRATION BEFORE A
MUTUALLY AGREED UPON SINGLE ARBITRATOR AT THE REQUEST OF ANY PARTY. BY AGREEING
TO ARBITRATE A DISPUTE, EACH PARTY GIVES UP ANY RIGHT THAT PARTY MAY HAVE TO A
JURY TRIAL, AS WELL AS OTHER RIGHTS THAT PARTY WOULD HAVE IN COURT THAT ARE NOT
AVAILABLE OR ARE MORE LIMITED IN ARBITRATION, SUCH AS THE RIGHTS TO DISCOVERY
AND TO APPEAL.

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
("Administrator") as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
mutually selected by the parties and who agrees to conduct the arbitration
without an Administrator.

Disputes include matters (i) relating to a deposit account, application for or
denial of credit, enforcement of any of the obligations the parties have to each
other, compliance with applicable laws and/or regulations, performance or
services provided under any agreement by any party, (ii) based on or arising
from an alleged tort, or (iii) involving a party's employees, agents,
affiliates, or assigns of a party. However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be

 

6

6284.98.499767.5

9/28/2010

--------------------------------------------------------------------------------



determined only by a court. If a third party is a party to a Dispute, the
parties will consent to including the third party in the arbitration proceeding
for resolving the Dispute with the third party. Venue for the arbitration
proceeding shall be at a location determined by mutual agreement of the parties
or, if no agreement, in the city and state where Lender is headquartered.

After entry of an Arbitration Order, the non-moving party shall commence
arbitration (but shall not be required to commence arbitration in the event of a
moving party’s decision not to do so as set forth in the next sentence). The
moving party shall, at its discretion, also be entitled to commence arbitration
but is under no obligation to do so, and the moving party shall not in any way
be adversely prejudiced by electing not to commence arbitration. The arbitrator:
(i) will hear and rule on appropriate dispositive motions for judgment on the
pleadings, for failure to state a claim, or for full or partial summary
judgment; (ii) will render a decision and any award applying applicable law;
(iii) will give effect to any limitations period in determining any Dispute or
defense; (iv) shall enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppel, if applicable; (v) with regard to motions and
the arbitration hearing, shall apply rules of evidence governing civil cases;
and (vi) will apply the law of the state specified in the agreement giving rise
to the Dispute. Filing of a petition for arbitration shall not prevent any party
from (i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including but not limited to injunctive relief, property preservation orders,
foreclosure, eviction, attachment, replevin, garnishment, and/or the appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration.

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney's fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator's rules, this arbitration provision shall control.

(c)       Reliance. Each party (i) certifies that no one has represented to such
party that the other party would not seek to enforce jury and class action
waivers in the event of suit, and (ii) acknowledges that it and the other party
have been induced to enter into this Agreement by, among other things, the
mutual waivers, agreements, and certifications in this section.

 

7

6284.98.499767.5

9/28/2010

--------------------------------------------------------------------------------



Section 21

No Defenses or Setoffs

BORROWER (i) REPRESENTS THAT AS OF THE DATE OF THIS NOTE, BORROWER AND GUARANTOR
HAVE NO DEFENSES TO OR SETOFFS AGAINST ANY OF THE OBLIGATIONS, NOR CLAIMS
AGAINST HOLDER OR ITS AFFILIATES FOR ANY MATTER WHATSOEVER, RELATED OR UNRELATED
TO THE OBLIGATIONS; AND (ii) RELEASES HOLDER AND ITS AFFILIATES FROM ALL CLAIMS,
CAUSES OF ACTION, AND COSTS, IN LAW OR EQUITY, EXISTING AS OF THE DATE OF THIS
NOTE WHICH BORROWER HAS OR MAY HAVE BY REASON OF ANY MATTER OF ANY CONCEIVABLE
KIND OR CHARACTER WHATSOEVER, RELATED OR UNRELATED TO THE OBLIGATIONS, INCLUDING
THE SUBJECT MATTER OF THIS NOTE.  THE FOREGOING RELEASE DOES NOT APPLY, HOWEVER,
TO ANY OTHER CLAIMS, INCLUDING, WITHOUT LIMITATION, ANY CLAIM FOR FUTURE
PERFORMANCE OF EXPRESS CONTRACTUAL OBLIGATIONS THAT MATURE AFTER THE DATE HEREOF
THAT ARE OWING TO BORROWER BY HOLDER OR ITS AFFILIATES.

[The remainder of this page is intentionally left blank.]

 

8

6284.98.499767.5

9/28/2010

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the undersigned has caused this Note to be duly
executed and delivered as of the date first set forth above.

 

 

 

 

  BORROWER:         BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited
liability company      

 

By:

    Name: Anthony M. Puleo   Title: Vice President and Treasurer         Federal
ID #: 65-1016052

 

9

6284.98.499767.5

9/28/2010

--------------------------------------------------------------------------------